DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,233,039 to Listemann et al., as evidenced by US 2022/0064478 to Luna et al. and US 2015/0375474 to Degolier et al.
Regarding Claims 1 and 6.  Listemann et al. teaches, in Example 5, a process for producing a polyurethane foam comprising reacting a composition comprising:
PLURACOL ® 973, which is a filled polyether polyol;
PLURACOL® 816, which is a conventional polyether polyol triol (Column 8, Line 18 –  55), i.e. a polyol having a functionality of three.  Luna et al. provides evidence that PLURACOL® 816 has a molecular weight of about 4800 g/mol (Column 3, Line 64 – Column 4, Line 6).  From its reported molecular weight and functionality, PLURACOL® 816 can be calculated to have a hydroxyl number of roughly 35mgKOH/g;
diethanolamine, which is a compound which is reactive towards isocyanates and which has a molecular weight of roughly 105.14 g/mol;
water;
DC 5043 which is an auxiliary component, specifically a silicone surfactant;
TDI 80 which is a toluene diisocyanate blend; and
a 3-quinculidionol propoxylate (Run 4A or Run 4B) and DABCO® BL-11 as the only catalysts present in the composition (see Tables in Column 8 of Listemann and Example 5 description).  Propoxylated 3-quinculidionol corresponds to a cycloaliphatic amino ether catalyst.  Degolier et al. provides evidence that DABCO BL-11 is bis(2-dimethylaminoethyl)ether, which corresponds to an aliphatic amino ether catalyst.
The reaction is carried out at an isocyanate index of 105 (Column 8, Line 29).  
Listemann et al. describes the filled polyether polyol, PLURACOL ® 973, as styrene-acrylonitrile filled (see Column 8, Line 31).  However, the reference discusses the use of polyurea-modified polyols as an alternative type of polymer polyol for use in the disclosed process (Column 3, Line 65 – Column 4, Line 14).  Listemann et al. also uses a commercially available polyurea-modified polyol, MULTRANOL® 9151, in Example 1.  Before the effective filing date of the instantly claimed invention, it would have been obvious to substitute PLURACOL ® 973 with MULTRANOL® 9151 in Example 5 of Listemann et al.  No styrene-acrylonitrile-filled polyols would consequently be present in the reaction composition.  The motivation would have been that it is obvious to substitute equivalents known for the same purpose. (MPEP 2144.06) Listemann et al. teaches that both styrene-acrylonitrile filled and polyurea-modified polyols as suitable filled polyols for improving the load bearing properties of polyurethane foams, thus providing evidence of obviousness in substituting one commercially available species thereof for another in such compositions.
Listemann et al. does not expressly teach the polyurethane foam produced is for the thermal and acoustic insulation of engines.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Listemann et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam which is for the thermal and acoustic insulation of engines, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 2.  Listemann et al. teaches the process of Claim 1.  For the reasons detailed in the rejection of Claim 1, it is the Office’s position that it would have been obvious to substitute PLURACOL ® 973 with the polyurea filled MULTRANOL® 9151 polyol in Example 5 of Listemann et al.  Listemann et al. teaches polyurea-filled polyols are polyols containing a polyurea dispersion which is formed by the reaction of a diamine and toluenediisocyanate (Column 4, Lines 7 - 9).  
Regarding Claim 8.  Listemann et al. teaches the process of Claim 1.  The reference does not require (or mention) the use of flame retardants or use such compounds in the inventive examples.
Regarding Claim 9.  Listemann et al. teaches the process of Claim 1.  In Example 5 in which the catalyst Run 4a/DABCO® BL-11 is used, the composition comprises 60 parts by weight filled polyol (A1); 40 parts by weight conventional polyol (A2); 1.49 parts by weight diethanolamine (A3); 3.5 parts by weight water (A4); and 2.06 parts by weight catalysts and silicone surfactant (A5).  Using these amounts, the composition can be calculated to comprise roughly 55 wt % A1, 37 wt % A2, 1.4 wt % A3, 3.3 wt % A4, and 1.9 wt % A5.
Regarding Claims 10 and 11.  Listemann et al. teaches a polyurethane foam prepared by the process of Claim 1 (Column 3, Lines 1 - 15) but does not expressly teach the polyurethane foam produced is for the thermal and acoustic insulation of engines and is silent regarding its density.  However, Listemann et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam having the instantly claimed density which is for the thermal and acoustic insulation of engines, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,233,039 to Listemann et al., as evidenced by US 2022/0064478 to Luna et al. and US 2015/0375474 to Degolier et al. – as applied to Claim 1 above -  and further as evidenced by US 2016/0145377 to Honkomp.
Regarding Claim 3.  Listemann et al. teaches the process of Claim 1.  For the reasons detailed in the rejection of Claim 1, it is the Office’s position that it would have been obvious to substitute PLURACOL ® 973 with the polyurea filled MULTRANOL® 9151 polyol in Example 5 of Listemann et al.  Honkomp provides evidence that MULTRANOL® 9151 is a polyol comprising 20 weight percent polyurea solids (Paragraph 0034), i.e. it comprises 20 weight percent of the urea/filler composition.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,233,039 to Listemann et al., as evidenced by US 2022/0064478 to Luna et al. and US 2015/0375474 to Degolier et al. – as applied to Claim 1 above - and further as evidenced by US 5,029,713 to Petrella et al. 
Regarding Claim 5.  Listemann et al. teaches the process of Claim 1.  For the reasons detailed in the rejection of Claim 1, it is the Office’s position that it would have been obvious to substitute PLURACOL ® 973 with the polyurea filled MULTRANOL® 9151 polyol in Example 5 of Listemann et al.  Petrella provides evidence that MULTRANOL® 9151 is a triol with a molecular weight of 6,000 g/mol (Column 3, Line 64 – Column 4, Line 7).  A triol corresponds to a polyol having a functionality of three.  From its reported molecular weight and functionality, MULTRANOL® can be calculated to have a hydroxyl number of roughly 28 mgKOH/g.

Claims 12 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,233,039 to Listemann et al., as evidenced by US 2022/0064478 to Luna et al. and US 2015/0375474 to Degolier et al. - as applied to Claim 1 above - and further in view of US 2016/0123225 to Paik et al.
Regarding Claims 12 and 13.  Listemann et al. teaches the process of Claim 10 but does not expressly teach it is applied to an internal combustion engine.  However, Paik et al. teaches the concept of applying a polyurethane foam to an internal combustion such that it surrounds the external surface of the engine (Paragraph 0007).  Listemann et al. and Paik et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams and applications thereof.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the polyurethane foam of Listemann et al. to the external surface of an internal combustion engine, as is taught by Paik et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Paik et al. shows that polyurethane foams are known in the art to be suitable for the insulation of internal combustion engines (see Paragraph 0007 of the reference).
Regarding Claims 14 and 15.  Listemann et al. teaches the process of Claim 1 but does not expressly teach it further comprises the claimed steps.  However, Paik et al. teaches the concept of mixing an isocyanate-reactive composition and an isocyanate component B to form a reaction mixture, applying the reaction mixture directly to at least part of an outer surface of an internal combustion engine comprising a crankcase before said reacting, and then allowing the reaction mixture to react (Paragraphs 0007 - 0008, 0016, and 0025).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the polyurethane foam of Listemann et al. to the external surface of an internal combustion engine using the steps taught by Paik et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Paik et al. shows that polyurethane foams are known in the art to be suitable for the insulation of internal combustion engines (see Paragraph 0007 of the reference).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,233,039 to Listemann et al., as evidenced by US 2022/0064478 to Luna et al. and US 2015/0375474 to Degolier et al. – as applied to Claim 1 above - and further in view of US 5,698,609 to Lockwood et al.
Regarding Claims 16 and 17.  Listemann et al. teaches the process of Claim 1 but uses TDI 80 instead of crude MDI in Example 5.  However, Lockwood et al. also teaches a crude MDI component which comprises most preferably 50 to 55 weight percent diphenylmethane diisocyanate and 45 to 50 weight percent polyphenylpolymethylene polyisocyanate.  The diphenylmethane diisocyanate contains preferably 80 weight percent or greater of the 4,4’- isomer, with the remainder being the 2,4’- isomer (Column 5, Line 67 – Column 6, Line 24).  This can be calculated to correspond to a crude MDI isocyanate component which is 40 to 44 weight percent 4,4’-MDI, 6 – 10 weight percent 2,4’-MDI, and 50 to 55 weight percent pMDI.  Listemann et al. and Lockwood et al. are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the crude MDI component taught by Lockwood et al. in place of the TDI 80 in Example 1 of Listemann et al.  The motivation would have been the crude MDI provides advantages over TDI, for example its lower toxicity; and Lockwood et al. teaches the above described composition to be particularly preferred in the preparation of flexible polyurethane foams  (Column 5, Line 67 – Column 6, Line 24).

Claims 1, 6, 8 – 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0269365 to Andrew et al.
Regarding Claims 1 and 18.  Andrew et al. teaches a method/process for making a polyurethane foam comprising reacting a composition [0003]. In one embodiment, the reaction composition comprises:
a copolymer/filled polyol;
a conventional polyether polyol, e.g. a 5,000 molecular weight triol;
a crosslinker such as diethanolamine, which is a compound which is reactive towards isocyanates and which has a molecular weight of roughly 105.14 g/mol; 
a blowing agent;
a catalyst (see Table 3 on Page 5).  The catalyst used in the inventive examples is exclusively triethylenediamine (TEDA) [0070], which is also referred to as 1,4-diaza[2.2.2]bicyclooctane; and
an isocyanate, wherein the reaction is carried out at an isocyanate index in the range of 70 to 115 (see again Table 3 on Page 5).
Andrew et al. cites styrene-acrylonitrile copolymer polyols as exemplary copolymer/filled polyols in Table 3.  However, in the disclosure, Andrew et al. also teaches polyurea modified polyols as a suitable copolymer polyols [0057].  Before the effective filing date, it would have been obvious to provide a polyurea modified polyol instead of a styrene-acrylonitrile copolymer polyol as the copolymer polyol in the exemplary embodiment shown in Table 2 of Andrew et al.  No styrene-acrylonitrile-filled polyols would consequently be present in the reaction composition.  The motivation would have been that it is obvious to substitute equivalents known for the same purpose. (MPEP 2144.06) Andrew et al. teaches that both styrene-acrylonitrile filled and polyurea-modified polyols as suitable copolymer polyols for improving the load bearing properties of polyurethane foams [0057], thus providing evidence of obviousness in substituting one species thereof for another in such compositions.
Andrew et al. also does not specify the particular blowing agent which is used in the above described embodiment.  However, Andrew et al. teaches water as a suitable blowing agent in the disclosure [0058].  Andrew et al. also expressly teaches the use of water in the exemplary embodiment shown in Tables 1, 2, 4, and 5 on Pages 4 – 5. Before the effective filing date, it would have been obvious to select water as the blowing agent in the exemplary embodiment shown in Table 2 of Andrew et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Andrew et al.  shows that polyurethane-polyisocyanurate foams are known in the art to be suitable blowing agents in the disclosed process.  Moreover, water would be recognized by persons of ordinary skill in the art to be a particularly inexpensive and easily obtained blowing agent.
Andrew et al. does not expressly teach the polyurethane foam produced is for the thermal and acoustic insulation of engines.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Andrew et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam which is for the thermal and acoustic insulation of engines, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 6.  Andrew et al. teaches the process of Claim 1 wherein, in the exemplary embodiment in Table 3, the composition comprise a conventional polyether polyol, e.g. a 5,000 molecular weight triol.  A triol corresponds to a polyol having a functionality of three.  From its reported molecular weight and functionality, a 5,000 molecular weight triol can be calculated to have a hydroxyl number of roughly 33mgKOH/g.
Regarding Claim 8.  Andrew et al. teaches the process of Claim 1.  The reference does not require or mention the use of flame retardants in the exemplary embodiment in Table 3.
Regarding Claim 9.  Andrew et al. teaches the process of Claim 1 wherein the compounds provided in the exemplary embodiment in Table 3 all appear to substantially overlap with the instantly claimed ranges.
Regarding Claims 10 and 11.  Andrew et al. teaches a polyurethane foam prepared by the process of Claim 1 (Column 3, Lines 1 - 15) but does not expressly teach the polyurethane foam produced is for the thermal and acoustic insulation of engines and is silent regarding its density.  However, Andrew et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam having the instantly claimed density which is for the thermal and acoustic insulation of engines, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0269365 to Andrew et al. - as applied to Claim 1 above - and further in view of US 5,029,713 to Petrella et al.
Regarding Claim 4.  Andrew et al. teaches the process of Claim 1 but is silent regarding the molecular weight of the filled polyol.  However, Petrella et al. teaches the concept of providing filled polyols having molecular weights as low as 5,000 to 6,000 g/mol in a process of preparing polyurethane foam (Column 3, Line 10).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a filled polyol having a molecular weight at the lower end of the range taught by Petrella et al., which is the part of the range that overlaps with the instantly claimed range, in the process of Andrew et al.  The motivation would have been that Petrella et al. shows these are suitable molecular weights for polymer polyols used in processes of preparing polyurethane foams.

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but are not persuasive because:
A) Applicant argues that Listemann uses only 3-quinuclidionol as the only catalyst in its composition, which is not encompassed by any of the species now set forth in Claim 1.  However, the new grounds of rejection under 35 U.S.C. 103 in view of Listemann et al. rely upon a different embodiment of the reference (Example 5).  As discussed in the rejection of Claim 1 above, the only catalysts used in this example are  3-quinculidionol propoxylate (Run 4A or Run 4B) and DABCO® BL-11 (see Tables in Column 8 of Listemann and Example 5 description).  Propoxylated 3-quinculidionol corresponds to a cycloaliphatic amino ether catalyst.  Degolier et al. provides evidence that DABCO BL-11 is bis(2-dimethylaminoethyl)ether, which corresponds to an aliphatic amino ether catalyst.  Cycloaliphatic amino ether catalysts and aliphatic amino ether catalysts are both types of catalysts which are expressly set forth in amended Claim 1. 
B) Applicant’s arguments that the applied secondary references do not overcome the deficiencies of Listemann are not persuasive, as the alleged deficiencies have been addressed above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764